Order entered September 3, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00450-CV

                  IN THE INTEREST OF M.T., A CHILD


              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-12-19981-S

                                   ORDER

      Appellee’s second motion for extension of time to file its brief is

GRANTED, and the appellee’s brief received on September 1, 2020, is

ORDERED filed as of the date of this order.


                                          /s/   LANA MYERS
                                                PRESIDING JUSTICE